Citation Nr: 0732812	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a compression fracture to the 
L2 vertebra, currently rated as 50 percent disabling.

2.  Entitlement to residuals of a fracture to the left wrist, 
currently rated as 10 percent disabling.

3.  Entitlement to residuals of a fracture of the left 
superior ramus and ischium, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1978 to March 
1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Manila, the Republic of 
the Philippines, Regional Office (RO).  In May 2007, the 
Board remanded the claims for additional development.  

In a statement accompanying his substantive appeal (VA Form 
9), received in August 2004, the veteran indicated that he 
desired a hearing, and in May 2007, the Board remanded the 
claims so that a hearing could be scheduled.  However, a 
"report of contact" (VA Form 119), dated in June 2007, 
shows that the veteran stated that he no longer desired a 
hearing.  Accordingly, the veteran is deemed to have 
withdrawn his request for a hearing, and the Board may 
proceed with adjudication of his claims. 

In a letter, apparently received in August 2004, the veteran 
appears to raise the issues of entitlement to service 
connection for a broken bone in his right foot, and bowel and 
bladder disorders, with all disorders claimed as secondary to 
service-connected disabilities.  See 38 C.F.R. § 3.310 
(2007); see also Special Group Hospital reports, dated in 
2002 (showing treatment for a right foot fracture).  These 
issues have not been adjudicated by the agency of original 
jurisdiction, and are referred to the RO for appropriate 
action.  





FINDINGS OF FACT

1.  Prior to March 3, 2004, the veteran's residuals of a 
compression fracture to the L2 vertebra are productive of 
complaints of pain with radiation to the lower extremities, 
and symptoms that include a compression fracture at L2, and 
arthritis; but not pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain on motion and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.    

2.  As of March 3, 2004, the veteran's residuals of a 
compression fracture to the L2 vertebra are shown to be 
productive of pronounced intervertebral disc syndrome; but 
not ankylosis, cord involvement, to cause him to be 
bedridden, or to cause him to require long leg braces.  

3.  The veteran's residuals of a fracture to the left wrist 
are productive of complaints that include pain, weakness, and 
stiffness; but not favorable ankylosis.  

4.  The veteran's left hip condition is productive of 
complaints that include pain; the left hip is shown to be 
productive of arthritis, and to have no less than flexion to 
90 degrees and abduction to 15 degrees; but not a malunion of 
the left femur.  


CONCLUSIONS OF LAW

1.  Prior to March 3, 2004, the criteria for a rating in 
excess of 50 percent for service-connected residuals of a 
compression fracture to the L2 vertebra have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5293 (as in effect prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).  

2.  As of March 3, 2004, the criteria for a rating of 60 
percent, and no more, have been met for service-connected 
residuals of a compression fracture to the L2 vertebra.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect September 26, 2003).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture to the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 
5215 (2007).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a fracture of the left superior 
ramus and ischium, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 4.45, 
4.59, 4.71a, Diagnostic Codes 5252, 5255 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran argues that increased ratings are warranted for 
his service-connected residuals of a compression fracture to 
the L2 vertebra, residuals of a fracture to the left wrist, 
and residuals of a fracture of the left superior ramus and 
ischium.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).  

As for the history of the disabilities in issue, see 38 
C.F.R. § 4.1 (2007), the veteran's service medical records 
indicate that in January 1979, the veteran sustained injuries 
during a parachute jump.  Specifically, he was diagnosed with 
a compression fracture at L2, with paraparesis, a fracture of 
the intra-articular comminuted left distal radius and ulnar 
styloid, subluxated lunate and capitate, and a nondisplaced 
fracture of the left superior ramus and left ischium into 
acetabulum.  At that time, he underwent a decompressive 
laminectomy at inferior L1-L2, and at superior L3, removal of 
the inferior right facet L2, repair of dural tear at right L3 
root, and insertion of pins at the second left metacarpal 
(navicular) and radius, with left forearm and hand cast.  A 
physical evaluation board report, dated in February 1980, 
shows that the veteran was found to be unfit for service due 
to physical disability, with diagnoses of compression 
fracture, L2, with loss of use of lower extremities, and 
Colle's fracture left (major) wrist with open reduction and 
internal fixation.  As for the post-service medical evidence, 
VA examination reports, dated in 1983 and  1985, note 
complaints of back, left wrist, and hip pain, and diagnoses 
of compression fracture at L2 with right lower extremity 
radiculopathy and degenerative arthritis with spurs, and 
status post lumbar discectomy.  

In an unappealed decision, dated in April 1980, the RO 
granted service connection for the veteran's low back, left 
wrist, and hip disabilities that are currently on appeal.  In 
January 2002, the veteran filed claims for increased ratings.  
In September 2002, the RO denied the claims.  The veteran has 
appealed.  

The Board notes that a total rating due to unemployability 
caused by service-connected disability (TDIU) had been in 
effect since March 5, 2002.  

A.  Residuals, Compression Fracture, L2 Vertebra

In its September 2002 decision, the RO indicated that it had 
evaluated the veteran's lumbar spine disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5292.  The RO's use of DC 5292 
appears to be inappropriate, as the maximum rating provided 
for under this diagnostic code is 40 percent.  However, and 
in any event, the Board must consider the possibility of a 
rating in excess of 50 percent under all potentially 
applicable diagnostic codes.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

1.  Prior to March 3, 2004

Under 38 C.F.R. § 4.71a, 5293 (as in effect prior to 
September 23, 2002), a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  

A rating in excess of 50 percent is not warranted prior to 
March 3, 2004.  With regard to DC 5293, a VA X-ray report for 
the lumbar spine, dated in December 2001, notes marked 
compressive change with large syndesmophytes at L1-2 on the 
right, and 2/3 on the left, with a deformed pars 
interarticularis of L2 on the left, and osteoarthritic change 
at the apophyseal joints of L1-2, and minimal osteoarthritic 
change in the sacroiliac joints.  The impression was 
compression and left posterior arch fracture, L2, post-
traumatic arthritis, L1, 2/3 joints bilaterally, and 
degenerative discospondylosis and arthritis, rest of the 
lumbosacral spine.  An accompanying VA examination report, 
also dated in March 2001, noted slight spasms of the muscles, 
with diagnoses noting a minimal posterior disc bulge at L3-4, 
and L4-5, as well as post-traumatic arthritis L1-L3.  In 
addition, VA progress notes show complaints of back pain that 
included shooting pains down the buttocks, and to the right 
knee, complaints of weakness and sensory loss in the lower 
extremities, evidence of spinal instability and spinal 
stenosis by MRI (magnetic resonance imaging), and a 
compression fracture at 55 percent of the vertebral body.  
See e.g., VA progress notes, dated in November 2003.  In 
summary, the veteran is clearly shown to have significant 
pathology of the low back, to include a compression fracture 
at L2, and arthritis.  However, there is insufficient 
evidence to show that the veteran had pronounced 
intervertebral disc syndrome.  He was noted to have no more 
than slight spasm in March 2001, and there is no evidence to 
show that a physician ordered bed rest for his low back 
symptoms.  He does not appear to have received a formal 
diagnosis of intervertebral disc syndrome.  Accordingly, 
there is insufficient evidence of neurological symptoms to 
warrant a rating in excess of 50 percent prior to March 3, 
2004.  

With regard to other potentially applicable diagnostic codes, 
Schafrath, under DC 5285 (as in effect prior to September 26, 
2003), when evaluating residuals of a fracture of the 
vertebra, a 60 percent evaluation is also assignable if there 
is no cord involvement; abnormal mobility requiring neck 
brace (jury mast). In other cases, the disability is to be 
evaluated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under 38 C.F.R. § 4.71a, 5286 (as in effect prior to 
September 26, 2003), a 60 percent evaluation is assignable 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  

In this case, there is no competent evidence to show that the 
veteran has a fracture of the vertebra resulting in abnormal 
mobility requiring neck brace (jury mast), or ankylosis of 
the lumbar spine.  The claims files include a VA examination 
report, dated in March 2001, which shows that the veteran's 
lumbar spine was found to have no less than flexion to 40 
degrees, and extension to no less than 15 degrees.  See March 
2001 VA examination report.  Lateral flexion and rotation 
were no less than 20 degrees, bilaterally.  Id.  Accordingly, 
a rating in excess of 50 percent is not warranted under DC's 
5285 or 5286.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 26, 2003 (i.e., the 
effective date of the new regulation).

Therefore, the Board has addressed whether: (1) the veteran 
is entitled to a higher rating under the old criteria, and 
will now discuss (2) whether, for the period on and after 
September 26, 2003, the veteran is entitled to a higher 
rating under the new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3- 2000, 65 Fed. Reg. 33,421 (2000).

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine. 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

In this case, there is no competent evidence to show 
ankylosis of the spine.  With regard to intervertebral disc 
syndrome, as previously stated, the veteran was noted to have 
no more than slight spasm in March 2001, and the report notes 
that there was no gross weakness.  There is no evidence to 
show that a physician ordered bed rest for his low back 
symptoms.  He does not appear to have received a formal 
diagnosis of intervertebral disc syndrome.  Accordingly, the 
evidence is insufficient to show that his symptoms were 
productive of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, and the Board 
finds that the criteria for a rating in excess of 50 percent 
have not been met under the General Rating Formula for 
intervertebral disc syndrome.  

2.  As of March 3, 2004

A March 2004 VA examination report indicates that the 
examination was performed on March 3, 2004.  The report notes 
complaints of severe back pain.  On examination, there was 
decreased muscle strength, pain on motion, and decreased 
tactile sensation of the lower extremities.  The veteran 
walked unaided, but requested a cane, and reported using a 
back brace for 25 years.  He could walk 50 meters.  The 
report notes that the veteran has incapacitating episodes 
approximately 12 days a month that require bedrest.  The 
diagnoses were post-traumatic arthritis at L1-L3, status post 
laminectomy at L2-3, compression and left posterior arch 
fracture L2, moderately to severely disabling, with 
paraparesis.  The examiner noted that sudden, severe, sharp 
shooting pain of the spine radiating to both lower 
extremities can cause sudden weakness of the lower 
extremities due to contraction of the back and hip muscles, 
and that the veteran fell during range of motion exercises.  

The criteria for a 60 percent rating have been met under 38 
C.F.R. § 4.71a, 5293 (as in effect prior to September 23, 
2002), as of March 3, 2004.  The veteran is shown to have a 
severe compression fracture at L2, with neurological 
complaints.  The report from the March 3, 2004 examination 
shows that there was decreased muscle strength, pain on 
motion, and decreased tactile sensation of the lower 
extremities.  The report notes that the veteran has 
incapacitating episodes approximately 12 days a month that 
require bedrest.  The Board further notes that with regard to 
the criteria under DC 5293 of "persistent symptoms 
compatible with sciatic neuropathy," that service connection 
is in effect for lumbar radiculopathy, bilateral lower 
extremities, with an effective date of November 2003.  See RO 
rating decision, dated in March 2005.  Therefore, the 
evidence is at least in equipoise as to whether pronounced 
intervertebral disc syndrome is present based on the findings 
in this report, and the criteria for a 60 percent rating have 
been met as of March 3, 2004.  

As of March 3, 2004, a rating in excess of 60 percent is not 
warranted.  

Under 38 C.F.R. § 4.71a, DC 5285 (as in effect prior to 
September 26, 2003), a 100 percent rating is warranted for: 
Vertebra, fracture of, residuals: With cord involvement, 
bedridden, or requiring long leg braces.  Under 38 C.F.R. § 
4.71a, DC 5286 (as in effect prior to September 26, 2003), a 
100 percent rating is warranted for: Spine, complete bony 
fixation (ankylosis) of: Unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

However, none of the evidence shows that the veteran's spine 
is ankylosed, or that he has residuals of a fractured 
vertebra accompanied by cord involvement, that he is 
bedridden, or that he requires long leg braces.  Accordingly, 
the criteria for a rating in excess of 60 percent under DC's 
5285 and 5286 have not been met.

Finally, as previously noted, under the "General Rating 
Formula for Diseases and Injuries of the Spine" (as in effect 
September 26, 2003), a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  

The recorded ranges of motion for the low back showing 
degrees of motion show that the veteran's low back has 
flexion to no less than 40 degrees.  See VA examination 
reports, dated in March 2001, March 2004, and February 2005.  
In addition, there is no evidence of ankylosis of the spine.  
Finally, with regard to associated neurological 
abnormalities, see General Rating Formula, Note 1, service 
connection is currently in effect for lumbar radiculopathy, 
left lower extremity, evaluated as 10 percent disabling, and 
lumbar radiculopathy, right lower extremity, evaluated as 10 
percent disabling.  Although peripheral neuropathy of the 
upper extremities was noted in a February 2005 VA examination 
report, there is no medical evidence associating these upper 
extremity symptoms with the veteran's low back disability.  

B.  Residuals, Fracture, Left Wrist

The RO has evaluated the veteran's left wrist condition as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5215.  The 
Board notes that the RO has determined that the veteran's 
left wrist is his "major" (i.e., dominant) wrist.  See 
e.g., April 1980 RO rating decision.  

Under 38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the 
wrist), a 10 percent rating is warranted when a wrist 
disability results in limitation of motion of dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm.  A 10 percent evaluation is the highest rating 
available under DC 5215.

As for the application of another diagnostic code, Schafrath, 
under 38 C.F.R. § 4.71a, DC 5214 (ankylosis of the wrist), a 
30 percent evaluation may be assigned for favorable ankylosis 
of the major wrist, in 20 degrees to 30 degrees dorsiflexion.  

Under 38 C.F.R. § 4.71, Plate I (2007), the standard range of 
motion for the wrist is extension from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, ulnar deviation from 0 
to 45 degrees, and radial deviation from 0 to 20 degrees.  

The veteran is receiving the highest rating available under 
DC 5215 for his left wrist.  With regard to DC 5214, there is 
no medical evidence to show that the veteran has favorable 
ankylosis of the left wrist.  In this regard, the recorded 
ranges of motion for the left wrist showing degrees of motion 
show that the veteran's left wrist has dorsiflexion to no 
less than 20 degrees, and palmar flexion to no less than 35 
degrees, and radial deviation, and ulnar deviation, to no 
less than five degrees.  See VA examination reports, dated in 
March 2002, March 2004, and February 2005.  Accordingly, the 
criteria for a rating in excess of 10 percent under DC 5214 
have not been met.  

However, the Board's must also consider whether an increased 
rating is warranted for the veteran's left wrist based on 
functional impairment which can be attributed to pain and 
weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; see also 
VAGCOPPREC 9-98.  

In this case, the diagnosis in the March 2002 VA joint 
examination report notes healed fractures of the left distal 
radius and ulna, with post-traumatic arthritis.  The March 
2004 VA joint examination report notes complaints of left 
wrist pain and numbness, and poor grip, with mild to moderate 
flare-ups once or twice a week lasting for 10 to 15 minutes, 
usually relieved by shaking the hand, or rest.  On 
examination, there was pain on flexion and extension.  The 
report includes the notation "mildly disabling."  A VA 
peripheral nerves examination report, dated in January 2005, 
notes motor strength in the left upper extremity was 3/5, 
numbness at the left upper wrist, and peripheral neuropathy 
of the upper extremities.  A VA joints examination report, 
dated in February 2005, notes complaints of pain, weakness, 
and numbness in the left wrist and left hand.  The veteran 
described his pain as constant, and he stated that he avoided 
lifting heavy objects with his left arm.  The report states 
that "weakness of grip strength of left hand by about 40 
percent compared to right."  On examination, the left wrist 
had dorsiflexion to 20 degrees, palmar flexion to 35 degrees, 
radial deviation to five degrees, and ulnar deviation to five 
degrees.  In summary, the evidence shows that the veteran's 
primary symptomatology consists of chronic left wrist pain 
with arthritis, and some limitation of motion.  Based on the 
foregoing, the Board finds that, when the range of motion in 
the left wrist is considered together with the evidence of 
functional loss due to left wrist pathology, the evidence 
does not support a conclusion that the loss of motion in the 
lest wrist more nearly approximates the criteria for a rating 
in excess of 10 percent under DC 5214, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  Therefore, a 
rating in excess of 10 percent is not warranted for 
functional loss.  

As a final matter, under 38 C.F.R. § 3.321(b)(1), when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
However, neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left wrist disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  

C.  Residuals, Fracture, Left Superior Ramus and Ischium

The RO has evaluated the veteran's residuals of a fracture of 
the left superior ramus and ischium as 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5255.  Under Diagnostic Code 
5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation.  Malunion of the 
femur with moderate knee or hip disability warrants a 20 
percent evaluation.  

In general, 38 C.F.R. § 4.71, Plate II (2007) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.  

A rating in excess of 10 percent is not warranted under DC 
5255.  There is no competent evidence to show that the 
veteran has a malunion of the femur.  In this regard, a VA X-
ray report, dated in March 2002, states that there was a 
healed ishciopubic fracture in good alignment with no 
osteomyelitis, and DJD (degenerative joint disease) with 
satisfactory mobility of both hip joints.  The report notes 
that abduction and rotations were both maintained 
bilaterally.  A VA X-ray report for the bilateral femurs, 
dated in March 2004, notes an unremarkable left femur.  The 
most recent VA examination report, dated in February 2005, 
contains diagnoses that included healed left ischiopubic 
fracture, traumatic arthritis.  Based on the foregoing, as 
there is no competent evidence to show that the veteran has a 
malunion of the left femur, the preponderance of the evidence 
is against the claim that the criteria for a rating in excess 
of 10 percent have been met, and an increase rating is not 
warranted.  

Nor is a rating in excess of 10 percent warranted under DC's 
5003, 5024, 5252, and 5253.

Diseases rated under Diagnostic Codes (DCs) 5003 through 5024 
are rated on the basis of limitation of motion of the body 
part affected as degenerative arthritis.  38 C.F.R. § 4.71a, 
DCs 5003-5024.  Under DC 5003 (arthritis, degenerative- 
hypertrophic or osteoarthritis), ratings thereunder are done 
on the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of 
the thigh to 30 degrees warrants a 20 percent rating.  Under 
38 C.F.R. § 4.71a, DC 5253, a 20 percent evaluation is 
warranted for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  

In this case, the recorded ranges of motion for the left hip 
do not show that the veteran has the required limitation of 
motion to warrant a rating in excess of 10 percent.  The most 
recent and probative evidence of record is the February 2005 
VA joints examination report, which shows that the left hip 
had flexion to 90 degrees, and abduction to 15 degrees.  The 
VA examination reports, dated in March 2002 and March 2004, 
show even greater ranges of motion.  In summary, the left hip 
is shown to have no less than flexion to 90 degrees and 
abduction to 15 degrees.  Based on the foregoing, as there is 
no competent evidence to show that the veteran has the 
required limitation of left hip motion; the preponderance of 
the evidence is against the claim that the criteria for a 
rating in excess of 10 percent have been met under DC's 5003, 
5024, 5252 and 5253; and an increased rating is not 
warranted.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
However, the findings do not support an increased evaluation 
due to functional loss.  In this regard, the Board initially 
notes that service connection is in effect for disabilities 
in areas close to the left hip, specifically, the low back, 
and bilateral lower extremities.  Compensation for those 
symptoms may not be awarded in association with his left hip 
disability.  See 38 C.F.R. § 4.14 (2007) (avoidance of 
pyramiding).  The Board must therefore confine its analysis 
to those symptoms shown to be associated with his left hip 
disability.  In this case, the medical evidence shows that 
the veteran has repeatedly complained of hip pain.  A VA 
joints examination report, dated in March 2002, notes that 
there was no gross atrophy or gross weakness of the thigh and 
buttock muscles.  The February 2005 VA examination report 
notes the following: (in addition to the previously discussed 
ranges of motion) left hip extension to 10 degrees, internal 
rotation to 15 degrees, external rotation to 20 degrees, and 
adduction to 5 degrees.  The veteran reported hip pain, 
stiffness, and weakness.  The report notes an inability to do 
repetitive motion.  The veteran had a moderately impaired 
gait that was slow and careful.  In summary, there is no 
evidence of a neurological deficit associated with the 
veteran's left hip disability, there is no evidence of 
associated symptoms such as incoordination or muscle atrophy, 
and when the ranges of motion in the left hip are considered 
together with the evidence showing functional loss -- to 
include the findings (or lack thereof) pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent.  


II. Conclusion

In reaching these decisions, to the extent that the claims 
have been denied, the Board has considered the doctrine of 
reasonable doubt; however, as is stated above, the 
preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in November 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The VCAA letter was mailed to the appellant after the initial 
RO adjudication of his claims in September 2002.  However, 
any defect with respect to the timing of the VCAA notice in 
this case was nonprejudicial.  There is no indication that 
the outcomes of the claims have been affected, as all 
evidence received has been considered by the RO.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims, as he has been 
afforded the opportunity to submit additional argument and 
evidence, which he has done.  In addition, after the November 
2003 letter was sent, the case was readjudicated and four 
Supplemental Statements of the Case have been provided to the 
appellant.  In 2007, he was offered the opportunity for a 
hearing, which he declined.  Further, the record shows that 
the veteran has actual knowledge of the evidence necessary to 
substantiate the claims for increased ratings, based upon the 
arguments presented by his representative.  For these 
reasons, the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006), aff'd Mayfield 
v. Nicholson, 07-7130 (Fed. Cir. September 17, 2007).    

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Any error in the failure to provide notice involving the 
downstream element of an effective date is harmless.  To the 
extent that the Board has granted an increased rating for the 
low back, any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded 
examinations for the disabilities in issue.  The Board 
therefore finds that decisions on the merits at this time do 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Prior to March 3, 2004, a rating in excess of 50 percent for 
service-connected residuals of a compression fracture to the 
L2 vertebra is denied.  

As of March 3, 2004, a rating of 60 percent, and no more, for 
service-connected residuals of a compression fracture to the 
L2 vertebra is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A rating in excess of 10 percent for residuals of a fracture 
to the left wrist is denied.  

A rating in excess of 10 percent for residuals of a fracture 
of the left superior ramus and ischium is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


